      Case 4:20-cv-00042-Y Document 1 Filed 01/16/20              Page 1 of 9 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

Tango Marine S.A.,                              §
                                                §
       Plaintiff,                               §
                                                §    CIVIL ACTION _ _ _ _ __
v.                                              §
                                                §    IN ADMIRAL TY, Rule 9(h)
Elephant Group Limited                          §
                                                §
Elephant Group PLC,                             §
                                                §
       Defendants,                              §
                                                §
and                                             §
                                                §
Heritage Agro-Allied Foods Inc.                 §
                                                §
Heritage Agro-Allied (H2A) Foods Nigeria        §
Limited                                         §
                                                §
Shine Bridge Global Incorporated,               §
                                                §
       Garnishees.                              §

             VERIFIED ORIGINAL COMPLAINT WITH REQUEST FOR
      ISSUE OF PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT

       Plaintiff Tango Marine S.A. ("Tango" or "Plaintiff') brings this action against

Defendants Elephant Group Limited and Elephant Group PLC (collectively, "Elephant Group"),

quasi in rem, pursuant to Supplemental Admiralty and Maritime Rule B for issue of writ of

maritime attachment and garnishment, and states as follows:

                                    Jurisdiction and Venue

       1.      This is a case of admiralty and maritime jurisdiction pursuant to 28 U.S.C. § 1333

and is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal Rules of

Civil Procedure.
       Case 4:20-cv-00042-Y Document 1 Filed 01/16/20                  Page 2 of 9 PageID 2



         2.     Venue is proper in this District because the Garnishees named herein are located

and/or can be found in this District.

          3.    Venue is also proper m this District because defendants' property, namely,

accounts payable to defendants, is or soon will be in this District.

          4.    Defendants cannot be found in this District within the meaning of Supplemental

Rule B.

                                            The Parties

          5.    Tango is a Marshall Islands corporation and has its principal place of business at

Piraeus, Greece. At all times relevant to this action, Tango was the owner of the M/V TEAM

TANGO (the "Vessel").

          6.    Elephant Group is one or more Nigerian corporations with its principal place of

business at Lagos, Nigeria. Elephant Group's website states that it is "a major player in the cash

crop trade, exports are made out of Africa to the international communities. We started exporting

agro comodities [sic] in 1995." 1 In 2017, Elephant Group was rated as one of the top 100

companies in Nigeria. 2 Elephant Group produces, imports and mills rice, and produces, mills

and exports cassava and cashews.

          7.    Garnishee Heritage Agro-Allied Foods Inc. ("Heritage") is a Texas corporation

with its principal offices located at 902 W Pioneer Pkwy, Grand Prairie, TX 75051, with its

resident agent, A A Associates, located at the same address, in this District. AgroNigeria is an

integrated agro-centric communications and media company with which Heritage is affiliated.

Agro Nigeria's website discloses that the Governor of Edo State (Nigeria), in April 2018,

"announced his intention to partner Heritage Agro-Allied (H2A) Foods and Elephant Group Plc,



1
    https://www.elephantgrp.com/?q=exports.
2
    https://www.elephantgrp.com/? g=update/elephant-group-top-100-companies-nigeria.

                                                  2
        Case 4:20-cv-00042-Y Document 1 Filed 01/16/20                  Page 3 of 9 PageID 3



to cultivate a $6 million 1, 155-hectare cassava farm and start a food processing facility in the
                                                3
state, to advance agricultural development."        At that same announcement meeting, Dr. Tony

Bello, Chief Executive Officer of both Garnishee Heritage and Garnishee Shine Bridge, stated

that "[t]he Central Bank of Nigeria (CBN) through the Nigeria Incentive-Based Risk Sharing

System for Agricultural Lending (NIRSAL) and the Anchor Borrowers Programme [sic], is

ready to invest about N214 million in the project." "On our part, we are investing about $6

million in cassava transformation for staple foods in Edo State." Id.

          8.     Heritage Agro-Allied (H2A) Foods Nigeria Limited ("H2A") is a wholly-owned
                                                        4
subsidiary of Heritage. The owners of H2AFoods              also are Directors of Heritage and Officers

ofH2A:

         Mr. Ofodile Ojirika
         Director (Heritage)
         Chief Financial Officer (H2A)

          Mr. Kingsley Ewansiha
          Director (Heritage)
          VP Operations (H2A)

          Mr. Sunday Omakor
          Director (Heritage)
          VP Food Quality and Safety (H2A)

All of these Officers are located in this District, therefore, H2A is located in this District for the

purposes of Rule B.

          9.     Shine Bridge Global Incorporated ("Shine Bridge") is a Virginia corporation with

its Directors resident in this District.   Shine Bridge's website discloses that Shine Bridge "is

working with Elephant Group PLC and H2A Foods Nigeria Limited to industrialize High-




3
    https ://agronigeria.ng/2018/04/04/edo-govt-partners-two-firms-on-6m-cassava-farm/.
4
    http://www.h2afoods.com/thecompany.asp.

                                                    3
        Case 4:20-cv-00042-Y Document 1 Filed 01/16/20                                                                                                                                                                                                                                               Page 4 of 9 PageID 4



Quality Cassava Flour (HQCF) in Project Dumbo." 5 A diagram of the "Project Dumbo"

investments with which Shine Bridge is involved with defendant Elephant Group, also at the

Shine Bridge web page http://shinebridgeglobal.com/about-us/, is the following:


                                                       Elephant Group Pie. Project Dumbo High-Quality Cassava Flour ( HQCF)
                                                         or Tapioca Flour Industrialization Business Development Overview

                .;;~-: ·-·~                            -       ~:                               -y ...,::,-::'•.._                       -,                     •         ;>~.,_ -.,.       :..--::   ~   0
                                                                                                                                                                                                              _   ~,,- .~ •• -~·    -           "              •         •                           •   _             -. 4       ·"'          _· ....   -~
                -~                                  ·                · lanlate ·HQCF Plant .     ~                        · : l
                                     $500.100~ Investment-for land P.ur$:~ase afi~.l~ltv. F~bri~ted Equipment Purchase and ··... '.~
                     ,                     · · ·1nst~llatipn at,~-;rons;~~P?'..~i~PR,~ .~,009_Tons·Rer-'An_num        _       ·. ·1
                -                     -    ...... '..           .:      -.;:;:'. '-l:.:~:.~:~_;-:: ·::.....~.: ','' .   : <_.      )

                                                                                                                                                                                                                           •   ''           •       •     ,t       •••       •'''       •'                   '        'I               •   o
                                                                                            0
                         '   •       '             I       •   •• '           •                          "\       •       I       t. f        '   1         I       o         '         •
                                                                                                                                                                                                                       I                o           000
                                                                                                                                                                                                                                                                    ..         o    I   6            o   •:       0
                                                                                                                                                                                                                                                                                                                              ,        o

                                 •       •   • •           ~   • •    •   •       ...   •            •        •       •       I      I                • •               ; .. .      •
                                                                                                                                                                                                                                   I•           •'             ,•''                 :       ..   '               .....            c.




                 $700,ooo+ Edo State Integrated Outgrower Scheme                                                                                                                                                    $8 M1ll1on Lanlate Outgrower Schemes and
                 and Contract Manufacturing of HQCF for Domestic                                                                                                                                                         HQCF Expansion for National and
                             and Export Test Markets                                                                                                                                                                   International Markets Development




Shine Bridge consequently is working with Elephant Group on projects exceeding $9.4 million,

according to Shine Bridge.

          10.                Shine Bridge's website, http://shinebridgeglobal.com/partners/                                                                                                                                                                                                                                                                   lists Elephant

Group as a "Partner," further disclosing Shine Bridge's extensive work with Elephant Group to

include the following:

                             Elephant Group, PLC
                             A multinational company in exports, production, processing, sourcing,
                             marketing and distribution of agro-commodities throughout the 36 states
                             of Nigeria, including Abuja, the Federal Capital. With a new attraction to
                             cassava, our reputation as experts in these agribusinesses speaks for
                             Elephant Group in the marketplace. The Group has created a sub-regional
                             company which is a leader in many of its businesses, with a breadth of
                             knowledge and experience unparalleled in our chosen industries.

          11.                Dr. Tony Bello is the founder and managing director of Shine Bridge. 6 He is also

the President and Chief Executive Officer of H2A. A September 2019 article further addresses

the Shine Bridge - Elephant partnership, as follows: 7

5
    http://shinebridgeglobal.com/partners/.

                                                                                                                                                                                                                   4
     Case 4:20-cv-00042-Y Document 1 Filed 01/16/20                Page 5 of 9 PageID 5



       Two US-based agribusiness companies - Shine Bridge Global Inc. (Chesapeake Beach,
       Virginia) and Fayus Inc. (Sacramento, California); with two Nigeria-based agribusinesses
       - Elephant Group Plc. and Pacific Ring West Africa (PRWA), unveiled the strategic
       partnership to export High-Quality Cassava Flour (HQCF) or Tapioca Flour from Nigeria
       to the US for making gluten-free food products for human and animal consumption.

        Subject Matter Expert at the Summit, Dr. Tony Bello, Managing Director, Shine Bridge
        Global (SBG) is determined to partner with local Nigeria agribusinesses and other US
        food and agricultural companies to transform cassava into functional flour for making
        gluten-free consumer foods for humans and animals in Africa, North America and
        Europe.

        12.     Rotunda R. Morgan and Landa Gherra Morgan (husband and wife) are

Directors/Partners of Shine Bridge.        The Morgans also co-own Nfuxion Design Solutions,

technical design and web development outfit and online marketing company, located at 3 901

Arlington Highlands Blvd., #200 Arlington, Texas 76018. Mr. Morgan is the Registered Agent

for Nfuxion at that same address.

        13.     As these Directors of Shine Bridge are located in this District, and can be served

in this District, Shine Bridge is located in this District.

        14.     The Garnishees named herein are entities either registered to do business, and

with agents authorized to accept service of process, in this District, or share common executive

management.      On information and belief, the Garnishees owe accounts payable to Elephant

Group because Garnishees do business with Elephant Group.



        15.     The Vessel was chartered to carry a cargo of prilled urea (the "Cargo") owned by

Elephant Group, from Ukraine to Lagos, Nigeria. Tango caused a bill of lading for the Cargo to

be issued to Elephant Group.




6
 http://shinebridgeglobal.com/our-team/.
7
 https://citvvoiceng.com/feed-nigeria-summit-features-strategic-partners-on-tapioca-flour-
industrialization-project-in-edo-state/ (September 1, 2019).

                                                    5
      Case 4:20-cv-00042-Y Document 1 Filed 01/16/20               Page 6 of 9 PageID 6



        16.    Once the Vessel arrived at Lagos on July 18, 2016, however, the Vessel was

detained and through no fault of Tango or the Cargo, prevented from unloading by Nigerian port

authorities.

        17.    Following a number of Nigerian court proceedings in which Elephant Group

sought to obtain permission to discharge and to prevent the Nigerian government from

confiscating the Cargo, Tango learned that Elephant Group had failed to secure the appropriate

license to permit discharge of the Cargo, breaching its maritime contract with Tango,

specifically, the obligations of Elephant Group to take the proper and necessary steps to have the

Cargo admitted for import, so that the Vessel could be unloaded and could sail.

        18.    The Vessel was detained at Lagos for an extraordinary period of approximately

two and one half years, when, on January 10, 2019, the Vessel finally after unloading was

permitted to depart from Lagos.

        19.    As a result of Elephant Group's breach of contract, demurrage charges of at least

USD 1,000,000 have accrued.

        20.    Tango because of Elephant Group's breach of contract also was forced to expend

at least USD 200,000 to provide supplies and maintenance to the Vessel.

        21.    Elephant Group is therefore liable to Tango for damages of at least USD

1,200,000.

                            Count I - Breach of Maritime Contract

        22.    Tango incorporates the above paragraphs as if fully set forth herein.

        23.    Elephant Group has breached its maritime contract with Tango as set out more

fully above.

        24.    Despite repeated demand, Tango remains unpaid for amounts due as a result of

Elephant Group's breach of maritime contract.


                                                6
     Case 4:20-cv-00042-Y Document 1 Filed 01/16/20                  Page 7 of 9 PageID 7



       25.       Tango demands judgment against Elephant Group as set forth more fully below.

                  Count II - Maritime Attachment and Garnishment (Rule B)

       26.       Tango incorporates the above paragraphs as if fully set forth herein.

       27.       Tango seeks issue of process of maritime attachment so that it may obtain security

for its claims against Elephant Group and ultimately payment of those claims from the security.

       28.       No security for Tango's claims has been posted by Elephant Group or anyone

acting on Elephant Group's behalf to date.

       29.       Elephant Group cannot be found within this district within the meaning of Rule B.

Plaintiff believes, and it is plausible to believe, that the Defendant has, or is likely to possess,

assets and interests in property which are, belonging to, due, or for the benefit of the Defendant

which are or will be located in this District consisting of cash, funds, credits, debts, accounts

payable, escrow accounts, or payments potentially in the possession of Garnishees for the

payments and financing of the delivery of agribusiness goods and services, capacity

development, technology transfers, and the supply of food ingredients to food processors and

manufacturers.

                                          Prayer for Relief

       WHEREFORE, Tango prays:

       A.        That process in due form of law issue against Elephant Group, citing Elephant

                 Group to appear and answer under oath each and every one of the matters alleged

                 in the Verified Complaint;

       B.        That since Elephant Group cannot be found within this District pursuant to Rule

                 B, this Court issue an Order directing the Clerk of Court to issue Process of

                 Maritime Attachment and Garnishment pursuant to Rule B attaching all of

                 Elephant Groups' tangible or intangible property or any other funds held by any

                                                   7
     Case 4:20-cv-00042-Y Document 1 Filed 01/16/20               Page 8 of 9 PageID 8



              garnishee, which are due and owing to Elephant Group, up to the amount of at

              least USD 1,250,000 (principal damages of at least $1,200,000, $50,000 for

              interest, costs and attorneys' fees) to secure Tango's claims, and that all persons

              claiming any interest in the same be cited to appear and, pursuant to Rule B,

              answer the matters alleged in the Verified Complaint;

       C.     That as provided in Supplemental Rule B, that such person over 18 years of age

              be appointed as moved for herein pursuant to Supplemental Rule B and Fed. R.

              Civ. P. 4(c) to serve process of Maritime Attachment and Garnishment in this

              action;

       D.     That Tango may be granted such other, further, and different relief as may be just

              and proper.

Dated: January 16, 2020.

                                                   Respectfully Submitted,


                                                   Isl Scott R. Wiehle
                                                   Scott R. Wiehle
                                                   State Bar No. 24043991
                                                   scott.wiehle@kellyhart.com
                                                   Emily R. Steppick
                                                   emily.steppick@kellyhart.com
                                                   State Bar No. 24117095

                                                   J. Stephen Simms
                                                   (pro hac vice motion pending)
                                                   jssimms@simmsshowers.com
                                                   Simms Showers LLP
                                                   201 International Circle, Suite 250
                                                   Baltimore, Maryland 21030
                                                   Telephone: (410) 783-5795
                                                   Facsimile: (410) 510-1789

                                                    Attorneys for Tango Marine S.A.




                                               8
     Case 4:20-cv-00042-Y Document 1 Filed 01/16/20                 Page 9 of 9 PageID 9



                                         VERIFICATION

        I am a Partner of the law firm Simms Showers LLP, counsel to Plaintiff.

        The facts alleged in the foregoing complaint are true and correct to the best of my

knowledge and information based upon the records of Plaintiff made available to me by Plaintiff.

Authorized officers of Plaintiff are not readily available in this District to make verifications on

Plaintiff's behalf. I am authorized to make this verification on Plaintiff's behalf.

        I hereby certify that:

        1)      the facts alleged in the foregoing complaint set out an in personam claim against

the Defendants which is cognizable in admiralty.

        2)      I caused a search to be made of electronic records and Directory Assistance for

addresses and telephone numbers in this District and also for any corporate registration of

defendants in the State of Texas. There is no record of any general or resident agent authorized

to accept service of process for Defendants in this District.

        3)      property belonging to the Defendants is present or will soon be present in the

district; and

        4)      there is no statutory or general maritime law prohibition to the attachment.

                                               Pursuant to 28 U.S.C. § 1746(1), I solemnly declare
                                               under penalty of perjury that the foregoing is true
                                               and correct.




                                               J. Stephen Simms




                                                  9
